UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 COMMISSION FILE NO. 1-11602 APPLIED NANOTECH HOLDINGS, INC. (Exact name of registrant as specified in its charter) TEXAS 76-0273345 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3006 Longhorn Blvd., Suite 107 Austin, Texas (Address of principal executive offices) (Zip Code) (512) 339-5020 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registranthas submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in rule 12b-2 of the Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of October 29, 2010, the registrant had 109,705,958 shares of common stock, par value $.001 per share, issued and outstanding. APPLIED NANOTECH HOLDINGS, INC. INDEX Page Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations Three Months and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009 5 Notesto Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 11 Item 4.Controls and Procedures 11 Part II. Other Information 12 Item 1.Legal Proceedings 12 Item 6. Exhibits 12 Signatures 13 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS APPLIED NANOTECH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable – net of allowance for doubtful accounts Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Notes payable – Obligations under capital lease Accrued liabilities Deferred revenue Total current liabilities Obligations under capital lease, long-term Convertible notes payable, long-term Total Liabilities Commitments and contingencies – – Stockholders' equity (deficit): Preferred stock, $1.00 par value, 2,000,000 shares authorized; No shares issued and outstanding – – Common stock, $.00l par value, 160,000,000 shares authorized, 108,974,800 and 107,473,133 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders equity (deficit) ) ) Total liabilities and stockholders equity (deficit) $ $ See notes to consolidated financial statements. 3 APPLIED NANOTECH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Forthe Three Months Ended September 30, For the Nine Months Ended September 30, Revenues Government contracts $ Contract research License fees and royalties – Other Total revenues Research and development Selling, general and administrative expenses Operating costs and expenses Gain on sale of intellectual property and other assets – – 2,732 Loss from operations ) Other income (expense), net Interest expense ) Interest income Other income – – Loss from continuing operations before taxes ) Provision for taxes – Net loss $ ) $ ) $ ) $ ) Lossper share Basic and Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted See notes to consolidated financial statements. 4 APPLIED NANOTECH HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense Amortization of discount on debt – Stock based compensation expense Changes in assets and liabilities: Accounts receivable, trade ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities Deferred revenue ) Total adjustments Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of capital leases ) ) Payments on notes payable ) – Proceeds from issuance of convertible notes payable – Proceeds from stock issuance, net of costs – Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements. 5 APPLIED NANOTECH HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Basis of Presentation The consolidated financial statements for the three and nine month periods ended September 30, 2010 and 2009 have been prepared by us without audit pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, all adjustments necessary to present fairly our financial position, results of operations, and cash flows as of September 30, 2010 and 2009, and for the periods then ended, have been made. Those adjustments consist of normal and recurring adjustments. The consolidated balance sheet as of December 31, 2009, has been derived from the audited consolidated balance sheet as of that date. Certain information and note disclosures normally included in our annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. These consolidated financial statements should be read in conjunction with a reading of the financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed with the U.S. Securities and Exchange Commission. The results of operations for the three and nine month periods ended September 30, 2010, are not necessarily indicative of the results to be expected for the full year. 2.Supplemental Cash Flow Information Cash paid for interest for the nine months ended September 30, 2010 and 2009, was $4,578 and $6,416, respectively. During the nine months ended September 30, 2010 and 2009, the Company had non-cash transactions related to share based payments described in greater detail in Note 5. In addition, a total of $90,000 of accounts payable were converted into common stock and $216,000 of accrued expenses were converted into convertible notes payable. An additional $340,000 of accounts payable were converted into notes payable with payments due at various dates through 2010. 3.Notes Payable and Long-Term Debt We issued convertible notes payable in December 2009 and during the nine months ended September 30, 2010. These notes bear interest at a rate of 8% and are due in 2012. The notes and resulting accrued interest are convertible into shares of our common stock at rates of $0.20 to $0.25 per share. The face amount of the notes due was $2,146,000, and we valued the conversion rights at $647,250, which was recorded as a discount at the time of issuance. This discount is being amortized to interest expense over the term of the note. One of these notes, with a principal amountof $25,000 was converted into 130,810 shares common stock during the nine months ended September 30, 2010. $216,000 of these notes were issued to officers and directors of the Company. In addition, we issued a non-interest bearing note payable in the amount of $340,000 in payment of an accounts payable, due at various dates in 2010. 4.Stockholders’ Equity During the nine months ended September 30, 2010, we issued 1,000,000 restricted shares of common stock and received proceeds of $200,000 in an exempt offering under Regulation D of the Securities Act of 1933 and 18,200 shares for total proceeds of $4,368 in connection with the exercise of options by former employees. We also issued 352,657restricted shares of common stock in payment of accounts payable in the amount of $90,000. We issued no shares of stock for cash during the nine month period ended September 30, 2009, but did issue 77,917 shares of restricted stock in connection with compensation of our Directors as described in Note 5. 6 APPLIED NANOTECH HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.Share-Based Payments We use the fair value method to account for stock based compensation. We recorded $205,892 and $163,477 in compensation expense in the periods ended September 30, 2010 and 2009, respectively, related to options and restricted stock issued under our stock-based incentive compensation plans. This includes expense related to both options issued and committed but unissued restricted stockin the current year and options issued in prior years for which the requisite service period for those options includes the current year. The fair value of these options was calculated using the Black-Scholes option pricing model. Information related to the assumptions used in this model is set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. For options issued in 2010, the same approximate assumptions were used. The period ended September 30, 2009 includes $27,976 of expense related to restricted stock provided to non-employee Directors of the Company as compensation. 6.Contingencies Litigation The Company is a defendant in minor lawsuits described in greater detail in its 2009 Annual Report on Form 10-K. The Company expects any potential eventual payment to have no material effect on the financial statements. 7.Business Segments Following is information related to our business segments for the nine months ended September 30, 2010 and 2009: ANI EBT All Other Total Revenue $ $
